DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  In lines 3-4, “this third pressure” should be “the third pressure”.  Appropriate correction is required.
Claim 14 is objected because of the following informalities: In line 5, “this determined position” should be “the determined position.” Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-28 and 32-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0031744  to Chen.	As to claim 1, Chen discloses a method for operating a breastpump unit for expression of human breastmilk, wherein the breastpump unit has a vacuum pump (10, 20) for generating pressures and at least one breast shield (30) for sealing application to a breast to be pumped, wherein the breast shield has an inner chamber (34) for receiving a nipple of the breast and also at least one outer chamber (35) which at least partially surrounds the nipple, wherein a first pressure is applied to the inner chamber by the vacuum pump and at least one second pressure is applied to the at least one outer chamber by the vacuum pump (Figure 1), wherein a pulsating pressure is used as the first pressure (air chamber 1) and  by an outer region (35) which is formed in an asymmetrical manner, and in that at least one subregion of the outer region has an outer chamber, the inner side of which is able to be subjected to a pressure (Figure 3 and [0032]). 	As to claim 28, Chen discloses a breast shield unit of a breastpump unit for expression of human breastmilk, wherein the breastpump unit has a vacuum pump (10/20) for generating pressures, wherein the breast shield unit comprises a breast shield having an interior space for receiving a nipple and a flexible milk collection container (33) wherein the interior space has a first opening for receiving the nipple and, as the only other opening, a connecting opening to the milk collection container, wherein the breast shield is connected to the milk collection container in an airtight manner via this opening wherein means are provided which cyclically enlarge the interior space for the purpose of generating a negative pressure in the interior space for expression of the breastmilk (Figure 3). 	As to claim 32, Chen discloses the method wherein a negative pressure is used as the first pressure and a negative pressure is used as the at least one second pressure (creation of negative pressure in the second air chamber prior to the creation of negative pressure in the first air chamber, [0038]. 	As to claim 33, Chen discloses the method wherein a negative pressure is used as the first pressure and a positive pressure is used as the at least one second pressure (the pressure difference is a positive value, [0038]). 	As to claim 34, Chen discloses the breastpump unit wherein at least one sensor (negative . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0031744 to Chen in view of US 2016/0206794 to Makower.	As to claim 8, Chen discloses the method except wherein there are at least two second chambers, which each have a second pressure applied to them independently of one another, wherein the ratio of the at least two second pressures relative to one another is varied over time. Makower discloses the method wherein there are at least two second chambers wherein each have a second pressure applied to the independently of one another (38A), wherein the ratio of the at least two second pressures relative to one another is varied over time (Figure 14 and [0183]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Chen with the step of having at least two second chambers (defined by the dashed lines in Figure 14) which each have a second pressure applied to the independently of one .




Conclusion	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783